Citation Nr: 0109414	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a substantive appeal received on October 20, 1999, 
was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1993 to July 1997.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
avulsion injury to the middle finger of the left hand with a 
noncompensable evaluation was granted by a rating decision in 
May 1998, the veteran was notified of this decision that same 
month, and following submission of a notice of disagreement 
(NOD), a statement of the case was issued by the regional 
office (RO) in January 1999, and received by the veteran in 
February 1999.

2.  The veteran's substantive appeal was received on October 
20, 1999.


CONCLUSION OF LAW

The appellant's October 1999 substantive appeal was untimely, 
and the May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) initially finds that 
the claim has been adequately developed pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  There is no indication in the record that there 
are any outstanding relevant documents or records from any 
source that are not already of record.  In addition, the 
Board finds that the veteran has clearly been placed on 
notice of the law and evidence pertinent to the issue on 
appeal, and that remand for further notice of this 
information would be both redundant and an unnecessary waste 
of appellate time and resources.  The Board further observes 
that the development provisions of the VCAA are arguably not 
applicable in this matter as there is no reasonable 
possibility that any assistance from the Department of 
Veterans Affairs (VA) would aid in substantiating the 
veteran's claim (38 U.S.C.A. § 5103A(a)). 

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The law requires 
that a substantive appeal be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the rating decision being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  An extension of the 60-day period for filing a 
substantive appeal or the 30-day period for responding to a 
supplemental statement of the case may be granted for good 
cause shown, but the request for an extension must be made 
prior to expiration of the time limit for filing the 
substantive appeal.  Otherwise, the decision becomes final 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 
20.303 (2000). 

Here, the RO mailed notification of its grant of service 
connection for residuals of avulsion injury to the middle 
finger of the left hand and the assignment of a 
noncompensable rating on May 22, 1998, and in September 1998, 
the veteran filed a timely NOD with the May 1998 rating 
decision.  Following receipt of his NOD, a statement of the 
case was issued to the veteran and his representative on 
January 20, 1999, and although the record reflects that the 
RO received notice of a change of address in November 1998, 
the statement of the case was issued to the previous address 
of record.  However, in subsequent correspondence from the 
veteran beginning with a letter dated in November 1999, the 
veteran concedes that he received the statement of the case 
in late February 1999.  Thereafter, the veteran's substantive 
appeal was received on October 20, 1999.  The RO regarded the 
substantive appeal as untimely and provided notification of 
this defect to the appellant in November 1999.

The RO's January 1999 letter to veteran which furnished the 
statement of the case also provided him with a VA Form 9 with 
instructions that notified him that he had 60 days within 
which to perfect his appeal by submitting the VA Form 9 as 
his substantive appeal.  Under the circumstances of this 
case, the veteran had until May 22, 1999, in which to perfect 
his substantive appeal.  But his substantive appeal was not 
received until October 20, 1999, and the record does not 
contain any indication that an extension of time was either 
requested or granted with respect to the filing of the 
veteran's substantive appeal.

Rather, the veteran avers that various circumstances delayed 
the filing of his substantive appeal until substantially 
beyond May 22, 1999, including the fact that the January 1999 
statement of the case was not sent to his then most recent 
address of record, that he was erroneously advised by 
unidentified VA personnel at the RO after receiving the 
statement of the case that he had one year from the date of 
the statement of the case in which to file his substantive 
appeal, and that the notice that accompanied the statement of 
the case was confusing as to the actions that the veteran 
needed to take in order to perfect his right to appeal.  
Unfortunately, however, the applicable regulations do not 
contain any provisions that would allow the Board to excuse 
the late filing of the substantive appeal in this matter.

With respect to the fact that the RO did not send the January 
1999 statement of the case to the veteran's then most recent 
address of record, by his own admission, the veteran 
ultimately received the statement of the case and 
accompanying notice letter in late February 1999.  Indeed, he 
further acknowledges that based on some confusion he had with 
the language in the letter, he sought clarification from the 
RO by telephone also in late February 1999.  In addition, the 
Board notes that the veteran does not go farther to assert 
that the use of the wrong address actually prejudiced him 
from filing a timely appeal as he himself no doubt recognizes 
that he still had almost three months in which to file a 
timely substantive appeal.  Therefore, the Board finds that 
this is not a case such as Wood v. Gober, 14 Vet. App. 214 
(2000), where the veteran did not receive notice because of 
the use of an incorrect address.  Instead, it is a case where 
the use of an earlier address did not prevent actual notice 
to the veteran and his representative.  As the veteran and 
his representative had actual notice of the statement of the 
case and accompanying letter, and neither the veteran nor his 
representative can demonstrate prejudice as a result of the 
use of the earlier address, the Board finds that this 
evidence does not and should not excuse the veteran from the 
untimely filing of his appeal.  

As for the veteran's assertion that unidentified VA personnel 
erroneously advised him that he had until January 20, 2000 to 
file his substantive appeal, the Board would point out that 
"[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 20 (1994), relying upon OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed. 387 
(1990).  

As for the veteran's contention that the instructions that 
accompanied the VA Form 9 were confusing, in essence, the 
veteran is apparently claiming that the statement of the case 
could be as easily construed as "the notice of decision" as 
was the May 1998 notice of decision.  In this regard, while 
the Board certainly appreciates that the veteran sincerely 
believes that this was confusing, the Board observes that the 
language used in this instruction and the accompanying 
correspondence is standard and of common usage, and that both 
documents sufficiently and unambiguously characterize the 
statement of the case as the RO's response to the NOD with 
the decision.

In summary, the fact remains that the substantive appeal was 
untimely, and that the May 1998 rating decision therefore 
became final.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim that the 
substantive appeal, received October 20, 1999, was timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.303.








ORDER

The substantive appeal, received October 20, 1999, is 
untimely, and the benefit sought on appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

